Case: 21-50083          Document: 00516308591              Page: 1        Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                      May 5, 2022
                                          No. 21-50083                              Lyle W. Cayce
                                                                                         Clerk

   United States of America,

                                                                          Plaintiff—Appellee,

                                              versus

   Juan Rojelio Cabello,

                                                                     Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                   No. 7:20-cr-179-2


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge: *
          A jury convicted Juan Rojelio Cabello of aiding and abetting his
   codefendant’s crime: the possession of methamphetamine with intent to
   distribute it. Cabello asks us to vacate his conviction for three reasons. But
   this case squarely implicates none of them. This is a case about plain error—
   and Cabello can’t establish it, so we affirm.




          *
              Judge Elrod concurs in all but Part IV.A of this opinion.
Case: 21-50083      Document: 00516308591          Page: 2    Date Filed: 05/05/2022




                                    No. 21-50083


                                          I.
                                          A.
          Police arrested Cabello and his codefendant Cristoval Manuel Garcia
   in June 2020 for trying to sell drugs to an undercover police officer. After the
   arrest, law-enforcement officers interviewed Cabello. They recorded the
   interview. We base our summary of the facts on that recording. Cf. Scott v.
   Harris, 550 U.S. 372, 378–81 (2007).
          In response to the officers’ questions, Cabello told essentially the
   following story. Garcia, whom Cabello had first met just a few days earlier,
   asked for a ride in Cabello’s truck. Cabello agreed. While in the truck, Garcia
   used Cabello’s phone to contact people. It turns out that Garcia was
   arranging to sell crystal meth. After some errands not relevant here, the pair
   went to “Jorge’s” house. While Cabello waited, Garcia went into the house
   and picked up some meth. The recording is ambiguous about whether
   Cabello knew what Garcia was doing before Garcia entered the house.
          In any event, Cabello admitted that by the time the pair left Jorge’s
   house, he knew Garcia had “at least a half [a gram]” of meth, or “a little bit
   more, maybe.” At some point, Garcia told Cabello (in Cabello’s words),
   “you’re gonna get a hundred dollars.” Cabello, who needed gas money at the
   time, then drove Garcia to the so-called “deal,” where undercover officers
   arrested both men. Garcia had about six grams of meth on his person at the
   time of arrest, and there was some in the truck’s console. Cabello did not
   have any meth on his person.
                                          B.
          The Government charged Cabello and Garcia in a single-count
   indictment for violating 21 U.S.C. § 841(a)(1) and (b)(1)(B). Section
   841(a)(1) makes it “unlawful for any person knowingly or intentionally . . . to




                                          2
Case: 21-50083      Document: 00516308591           Page: 3   Date Filed: 05/05/2022




                                     No. 21-50083


   manufacture, distribute, or dispense, or possess with intent to manufacture,
   distribute, or dispense, a controlled substance.” The elements of this offense
   are: “(1) knowledge, (2) possession, and (3) intent to distribute the controlled
   substance.” United States v. Patino-Prado, 533 F.3d 304, 309 (5th Cir. 2008)
   (per curiam). Section 841(b) describes penalties for various forms of the basic
   § 841(a) offense. See 21 U.S.C. § 841(b)(1)(B)(viii) (concerning, relevant
   here, offenses involving “5 grams or more of methamphetamine”).
          Cabello’s case went to trial. At the close of the Government’s case,
   Cabello moved for a judgment of acquittal under Federal Rule of Criminal
   Procedure 29(a). See ibid. (“After the government closes its evidence or after
   the close of all the evidence, the court on the defendant’s motion must enter
   a judgment of acquittal of any offense for which the evidence is insufficient
   to sustain a conviction.”). But he didn’t reassert that motion at the close of
   all the evidence. See Blue Br. at 17 (conceding this).
          The jury deliberated for approximately seven hours before convicting
   Cabello. It began deliberating on September 29, 2020, at 11:25 a.m. and
   returned its guilty verdict at 6:29 p.m. The record reflects that the jury sent
   six notes to the judge during its deliberations. Only the fourth and sixth are
   relevant here.
          The fourth note read: “We are not going to be able to come up with a
   unanimous decision.” The judge proposed responding with, “you have your
   instructions. Please continue to deliberate.” Cabello’s attorney said: “No
   [objection], your Honor. I’m good with that.” The judge explained his view
   that “it’s too early to Allen charge them or to propose that” and went on to
   give the instruction he’d originally proposed. See Allen v. United States, 164
   U.S. 492, 501 (1896). Cabello’s attorney once again registered his agreement
   with the judge’s response to the fourth note.




                                          3
Case: 21-50083        Document: 00516308591              Page: 4      Date Filed: 05/05/2022




                                         No. 21-50083


           The jury sent its sixth and final note at 6:00 p.m. It said: “We cannot
   come to a unanimous decision.” 1 After this note, the judge suggested an Allen
   charge and asked the attorneys what they thought. The prosecutor floated
   the idea of waiting until the following day to give the charge. The judge said,
   “I thought we would just do it tonight” and asked Cabello’s counsel what he
   thought. Cabello’s counsel responded: “Do it tonight. They’re here.” The
   judge then double-checked, asking Cabello’s counsel if he had “any
   objection.” Counsel said, “no, sir.”
           The judge gave the jury a modified Allen charge that reminded them
   of the importance of the case, reiterated the reasonable-doubt standard, and
   asked all the jurors to think over their views carefully. Thirteen minutes after
   the Allen charge, at 6:29 p.m., the jury returned its guilty verdict.
                                               C.
           Cabello raises three issues on appeal. First, he challenges the
   sufficiency of the indictment. Second, he challenges the sufficiency of the
   evidence underlying his conviction. And third, he argues the Allen charge
   coerced the jury into reaching a guilty verdict.
           The parties correctly agree that plain-error review applies to all three
   issues. Cabello entirely failed to raise the first and third issues—the
   indictment’s sufficiency and the Allen charge—in district court. See United
   States v. Muhammad, 14 F.4th 352, 363 (5th Cir. 2021) (“Muhammad makes
   this argument for the first time on appeal, so our review is for plain error.”).
   As for the sufficiency-of-the-evidence challenge, Cabello did make a Rule 29



           1
            Although the record contains six notes (including two no-verdict notes), the judge
   suggested at one point that the jury had sent three no-verdict notes (suggesting the record
   should include seven total notes). Because it isn’t outcome-determinative, we assume for
   the sake of argument that there were in fact three no-verdict notes and seven total notes.




                                               4
Case: 21-50083      Document: 00516308591           Page: 5    Date Filed: 05/05/2022




                                     No. 21-50083


   motion at the close of the Government’s case-in-chief, but he concedes he
   did not reassert that motion at the close of all the evidence. So plain-error
   review applies there, too. United States v. Oti, 872 F.3d 678, 686 (5th Cir.
   2017) (“Because Oti failed to renew her motion for judgment of acquittal
   after the jury’s verdict, we review her sufficiency challenge for plain error.”);
   cf. United States v. Dubin, 27 F.4th 1021, 1033–35 (5th Cir. 2022) (en banc)
   (Oldham, J., concurring).
          Thus, to prevail, Cabello must satisfy the strictures of Federal Rule of
   Criminal Procedure 52(b). That requires a showing “(1) that the district
   court committed an error (2) that is plain and (3) affects his substantial rights
   and (4) that failure to correct the error would ‘seriously affect the fairness,
   integrity or public reputation of judicial proceedings.’” United States v.
   Sanchez-Hernandez, 931 F.3d 408, 410 (5th Cir. 2019) (quoting Johnson v.
   United States, 520 U.S. 461, 466–67 (1997)). “The fourth requirement . . . is
   discretionary,” and “only particularly egregious errors will meet [its]
   rigorous standard.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1912
   (2018) (Thomas, J., dissenting) (quotation omitted).
          In the sections that follow, we hold that Cabello cannot show plain
   error as to (II) the sufficiency of his indictment, (III) the sufficiency of the
   evidence, or (IV) the Allen charge.
                                          II.
          The indictment first. We (A) explain the legal standards that govern
   the indictment in this case. Then we consider and reject Cabello’s arguments
   that the indictment is insufficient because (B) it contains a typo and (C) it
   failed to allege mens rea.




                                          5
Case: 21-50083      Document: 00516308591          Page: 6    Date Filed: 05/05/2022




                                    No. 21-50083


                                         A.
          “An indictment is sufficient if it [1] contains the elements of the
   charged offense, [2] fairly informs the defendant of the charges against him,
   and [3] ensures that there is no risk of future prosecutions for the same
   offense.” United States v. Harms, 442 F.3d 367, 372 (5th Cir. 2006)
   (quotation omitted); see also Russell v. United States, 369 U.S. 749, 763–64
   (1962) (explaining those requirements). As a corollary, [4] the indictment
   must allege an actual crime. See United States v. Meacham, 626 F.2d 503, 507
   (5th Cir. 1980) (“It is axiomatic that the elements alleged must amount to an
   offense.”).
          Our court, however, has long rejected an overly technical approach to
   evaluating the sufficiency of an indictment. See, e.g., United States v. Rainey,
   757 F.3d 234, 247–48 (5th Cir. 2014) (collecting cases spanning decades to
   this effect). Thus, an indictment that “closely tracks the language” of the
   statute “under which it is brought” will generally pass muster—“[n]o
   prescribed set of words are required.” United States v. Franco, 632 F.3d 880,
   884–85 (5th Cir. 2011) (per curiam); see also United States v. Fitzgerald, 89
   F.3d 218, 222 (5th Cir. 1996) (“The test of the validity of the indictment is
   not whether the indictment could have been framed in a more satisfactory
   manner, but whether it conforms to minimal constitutional standards.”).
          Now consider the text of the indictment in this case. Its charging
   language reads as follows:
          COUNT ONE
          [21 U.S.C. § 846]

          On or about June 9, 2020 in the Western District of Texas, the
          Defendants,

          1. CRISTOVAL MANUEL GARCIA




                                          6
Case: 21-50083      Document: 00516308591          Page: 7    Date Filed: 05/05/2022




                                    No. 21-50083


          2. JUAN ROJELIO CABELLO,

          Aided and abetted by each other, and others known and
          unknown to the Grand Jury to possess with intent to distribute
          a controlled substance, which offense involved five (5) grams
          or more of actual methamphetamine, contrary to Title 21,
          United States Code, Sections 841(a)(1) and 841(b)(1)(B).
   (Brackets in original.) The indictment’s caption clarified the alleged violation
   by including the following: “Vio: 21 U.S.C. § 841(a)(1) Aiding and Abetting
   Possession With Intent to Distribute a Controlled Substance.”

                                         B.
          Cabello correctly points out a grammatical defect in the indictment.
   The indictment said the defendants “to possess with intent to distribute a
   controlled substance.” (Emphasis added.) That is obviously wrong; it should
   have said the defendants “possessed with intent to distribute a controlled
   substance.”
          Cabello argues the typo caused plain error. Because of the typo, he
   says, the indictment merely alleges that Garcia and Cabello aided and abetted
   each other. But aiding and abetting is not itself a crime; it’s a theory of
   liability. See 18 U.S.C. § 2(a) (“Whoever commits an offense against the
   United States or aids, abets, counsels, commands, induces or procures its
   commission, is punishable as a principal.” (emphasis added)); United States
   v. Pearson, 667 F.2d 12, 13 (5th Cir. Unit B 1982) (per curiam) (“[A]iding and
   abetting is not a separate crime with elements of its own.”). Thus, says
   Cabello, the court should’ve dismissed the indictment sua sponte because
   “[i]t is axiomatic that the elements alleged [in the indictment] must amount
   to an offense.” Meacham, 626 F.2d at 507.
          Common sense and circuit precedent say otherwise. The indictment’s
   text and its caption each clearly referred to 21 U.S.C. § 841(a)(1) as the




                                          7
Case: 21-50083      Document: 00516308591           Page: 8     Date Filed: 05/05/2022




                                     No. 21-50083


   relevant offense. Those citations “fairly inform[ed Cabello] of the charges
   against him.” See Harms, 442 F.3d at 372 (quotation omitted). And it’s
   obvious that the same citations “alleged . . . an offense” against him. See
   Meacham, 626 F.2d at 507; see also Fitzgerald, 89 F.3d at 222–23 (holding that
   information provided in the caption of an indictment “can cure a defect in
   the body of the indictment”).
          Cabello, perhaps anticipating those points, relies heavily on our
   decision in Meacham. That case implicated 21 U.S.C. §§ 846 and 963. See 626
   F.2d at 507–09. Those statutes provided, with near-identical wording, that
   “[a]ny person who attempts or conspires to commit any offense defined in
   this title” would be subject to penalties. 21 U.S.C. §§ 846, 963 (1980).
   Everyone agreed those statutes criminalized “attempts . . . to commit”
   certain offenses. See Meacham, 626 F.2d at 508. And everyone agreed those
   statutes criminalized “conspir[acies] to commit” certain offenses. See id. at
   507.
          The Government, however, took things further. It argued the above-
   quoted language also criminalized conspiracies to attempt to commit
   substantive offenses. See ibid. Our court rejected that reading of the statute:
   “Acceptance of the government’s position would lead to the conclusion that
   §§ 846 and 963 describe four separate crimes apiece: conspiracy, attempt,
   conspiracy to attempt[,] and attempt to conspire. We do not believe Congress
   intended to create four discrete crimes with the three words ‘attempts or
   conspires.’” Id. at 508. And because the Government’s reading made no
   sense, the court held the indictment was insufficient because it failed to allege
   an offense. Id. at 508–09. Meacham thus stands for two propositions: First,
   you can’t fold a statute in on itself like a piece of origami. Second, if you try
   it, you’ve failed to allege an offense, and the indictment is therefore defective.




                                           8
Case: 21-50083        Document: 00516308591        Page: 9   Date Filed: 05/05/2022




                                    No. 21-50083


          Neither of those propositions is controversial, and neither of them has
   anything to do with this case. The indictment in this case had a typo. That’s
   it. No one reading the indictment—with the typo or without it—could
   reasonably wonder what the grand jury alleged. The grand jury alleged that
   Cabello aided and abetted possession with intent to distribute a controlled
   substance in violation of § 841. Neither the typo nor Meacham does anything
   to change that. Cabello therefore cannot show any error, much less can he
   establish the other requirements of Rule 52(b).
                                         C.
          Finally, Cabello points out that the indictment alleges possession
   “with intent to distribute” but does not expressly allege knowledge. See 21
   U.S.C. § 841(a) (prohibiting only “knowingly or intentionally” possessing
   drugs). He says that omission required the district court to dismiss the
   indictment sua sponte. Cf. Harms, 442 F.3d at 372 (indictment must
   “contain[] the elements of the charged offense”).
          That argument is squarely foreclosed by United States v. Arteaga-
   Limones, 529 F.2d 1183 (5th Cir. 1976). The indictment in that case failed “to
   include ‘knowingly or intentionally’ in its language,” even though the
   charged statute had that mens rea requirement. Id. at 1199. But two factors
   overcame the omission: “[T]he language used was accompanied by
   specification of the statutory section numbers,” and “[t]he jury was charged
   that they must find knowledge or intent in order to convict.” Id. at 1200. That
   meant the indictment was not defective and “prevented any injustice to” the
   defendant. See ibid. And the court’s review in that case wasn’t even for plain
   error. See ibid.
          This case presents the same two features. The indictment
   accompanied its scienter-less allegation with “specification of the statutory
   section numbers.” Id. at 1199. And immediately after reading the indictment,




                                         9
Case: 21-50083     Document: 00516308591            Page: 10   Date Filed: 05/05/2022




                                     No. 21-50083


   the judge instructed the jury about the statute’s mens rea requirement. See
   ibid. The district court committed no error, much less plain error, by not
   dismissing the indictment sua sponte.
                                         III.
          For the first time on appeal, Cabello argues that § 841 requires proof
   that he knew Garcia intended to get meth before the pair went to Jorge’s house
   to get it. Because the Government failed to offer such advance-knowledge
   evidence, Cabello contends, insufficient evidence supports his conviction for
   aiding and abetting Garcia’s possession.
          Preserved challenges to the sufficiency of the evidence get de novo
   review, with a heavy thumb on the scale in favor of the verdict. See, e.g.,
   United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013) (asking “whether
   any rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt” (emphasis added) (quotation omitted)). But
   when a defendant doesn’t properly preserve his sufficiency challenge at trial,
   that rule combines with plain-error review to produce a super-deferential
   result. See United States v. Delgado, 672 F.3d 320, 330–31 (5th Cir. 2012) (en
   banc). Thus, to prevail, Cabello must show that “the record is devoid of
   evidence pointing to guilt or [that] the evidence is so tenuous that a conviction
   is shocking.” Id. at 331 (quotation omitted). We will reverse “only if there is
   a manifest miscarriage of justice.” Ibid. (quotation omitted).
          We (A) hold that Cabello cannot show any error because his
   interpretation of the statute is wrong. Then we (B) hold that, in any event, he
   cannot show plain error—much less a manifest miscarriage of justice.
                                           A.
          The plain text, statutory context, and precedent all confirm that
   “possession” is an ongoing act; therefore, an aider-and-abettor can have




                                           10
Case: 21-50083      Document: 00516308591             Page: 11    Date Filed: 05/05/2022




                                       No. 21-50083


   knowledge of the principal’s possession while the possession is ongoing.
   There’s no justification for Cabello’s argument that the aider-and-abettor
   must have such knowledge before the possession begins.
          First, consider the common usage of “possess.” See 21 U.S.C.
   § 841(a)(1) (making it a crime to “knowingly or intentionally . . . possess with
   intent to . . . distribute . . . a controlled substance”). “Possession” is a
   “chameleon-hued word” in legal contexts, and “it can have one of four
   senses.” Possession, Bryan A. Garner, Garner’s Dictionary of
   Legal Usage 688 (3d ed. 2011). Yet none of those four senses suggests
   that possession is, like acquisition, a one-instant phenomenon. Instead, all
   four suggest possession is a continuing activity. See, e.g., ibid. (listing the first
   sense as “the fact of having or holding property in one’s power”). Non-legal
   dictionaries likewise distinguish the ongoing act of possession from the
   instant act of obtaining or acquiring. Compare Possess, Webster’s New
   International Dictionary of the English Language 1926
   (2d ed. 1941) (one listed sense: “To have and hold as property; to have a just
   right to; to be master of; to own; as, to possess lands, money, a horse, a
   watch”), with Obtain, id. at 1682 (one listed sense: “To get hold of by effort;
   to gain possession of; to procure; to acquire, in any way; as, to obtain one’s
   ends, wealth, another’s confidence”).
          Second, statutory context agrees. Congress used the phrase
   “acquire[] the controlled substance” and the similar “procure . . . the
   substance” in § 841 itself. See 21 U.S.C. § 841(g)(2)(B), (B)(ii). Thus, if
   Congress meant to criminalize the knowing or intentional “acquisition” or
   “procurement” of drugs in § 841(a)(1), it had the vocabulary to do so. It did
   not. It instead criminalized the “possess[ion]” of drugs. Id. § 841(a)(1). That
   word connotes a continuing activity—not an activity that ends the moment
   it begins.




                                            11
Case: 21-50083     Document: 00516308591            Page: 12   Date Filed: 05/05/2022




                                     No. 21-50083


          Related statutory provisions confirm that § 841 criminalizes the
   ongoing act of possession. The criminal venue statute, for example, provides
   that “any offense against the United States begun in one district and
   completed in another, or committed in more than one district, may be
   inquired of and prosecuted in any district in which such offense was begun,
   continued, or completed.” 18 U.S.C. § 3237(a). In order to apply that
   provision, courts must determine where a crime occurred. And that often
   requires figuring out the duration of the crime. For these purposes,
   possession-with-intent under 21 U.S.C. § 841(a)(1) is a “continuing
   offense,” which means the crime occurs in any district where the defendant,
   well, possessed the drugs. See United States v. Davis, 666 F.2d 195, 199 and
   n.5 (5th Cir. Unit B 1982) (“A continuing offense is a continuous, unlawful
   act or series of acts set on foot by a single impulse and operated by an
   unintermittent force, however long a time it may occupy. Where such an act
   or series of acts runs through several jurisdictions, the offense is committed
   and cognizable in each.”).
          Because possession is an ongoing action, there’s no justification for
   Cabello’s advance-knowledge rule. A defendant like Cabello can have
   knowledge of the possession, even without obtaining that knowledge until
   partway through the principal’s possession. Cabello’s real argument is that
   we should rewrite § 841 to criminalize “knowingly or intentionally obtaining
   with intent to distribute a controlled substance.” We obviously cannot do
   that. See Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018) (“[I]t’s the job
   of Congress by legislation, not this Court by supposition, both to write the
   laws and to repeal them.”).
          Third, Cabello cannot avoid the statutory text and context based on
   precedent. To the contrary, our decision in United States v. Fischel, 686 F.2d
   1082 (5th Cir. 1982), squarely forecloses his advance-knowledge reading of
   § 841. Fischel showed up to a deal in a motel room, together with another



                                          12
Case: 21-50083     Document: 00516308591           Page: 13    Date Filed: 05/05/2022




                                    No. 21-50083


   individual. Id. at 1084. They were working together to sell some drugs, but
   Fischel didn’t handle the drugs himself. He simply sat in a chair and watched
   as the other man laid them out on the bed in preparation for the deal. See ibid.
   A jury convicted Fischel of aiding and abetting possession-with-intent under
   21 U.S.C. § 841(a)(1). We affirmed:
          Fischel’s shared control over the disposition of the cocaine
          when in the hotel room with Ludwig suffices to prove
          assistance to Ludwig in possession of the cocaine. Fischel need
          not have pulled the cocaine from his own pocket and
          maintained total control over it until the consummating of the
          sale to be found an aider and abettor of Ludwig’s possession.
          As we have noted, Fischel need only have helped Ludwig’s
          possession. The jury was warranted in concluding that Fischel
          aided and abetted both elements of the underlying crime.
   Id. at 1088–89. The Fischel court didn’t care one bit whether Fischel had
   foreknowledge of the principal’s possession. It was enough that he “helped
   [the principal’s] possession.” Id. at 1089. Cabello has no convincing
   explanation for why his case is any different: If anything, his decision to cart
   around the drugs in his truck amounted to more direct assistance than that in
   Fischel.
          Nor is Rosemond v. United States, 572 U.S. 65 (2014), to the contrary.
   There the Court addressed the requirements for aiding and abetting a crime
   under 18 U.S.C. § 924(c). Section 924(c) “prohibits ‘us[ing] or carr[ying]’ a
   firearm ‘during and in relation to any crime of violence or drug trafficking
   crime.’” Id. at 67 (quoting § 924(c)). The Court held that, to aid and abet a
   § 924(c) violation, a would-be accomplice must have “full knowledge of the
   circumstances constituting the charged offense”—that is, knowledge both
   that there would be a drug deal and that there would be a gun present. See id.
   at 77–78. Most relevant here, the Court also held the defendant must have
   “advance knowledge of a firearm’s presence.” Id. at 81 (emphasis added).




                                          13
Case: 21-50083     Document: 00516308591           Page: 14    Date Filed: 05/05/2022




                                    No. 21-50083


   Put differently, that means “knowledge that enables him to make the relevant
   legal (and indeed, moral) choice.” Id. at 78; see also ibid. (“[W]hen an
   accomplice knows nothing of a gun until it appears at the scene, he may
   already have completed his acts of assistance; or even if not, he may at that
   late point have no realistic opportunity to quit the crime. And when that is so,
   the defendant has not shown the requisite intent to assist a crime involving a
   gun.” (emphasis added)).
          The key difference between Rosemond and this case lies in the
   underlying offense. To aid and abet bringing a gun to a drug deal, the aider-
   and-abettor obviously must know about the gun beforehand. That’s because
   the moment the gun shows up, the § 924(c) offense is complete; if the would-
   be aider-and-abettor knew nothing about the gun before that moment, he
   could not have the requisite mens rea to aid and abet the offense. Possession,
   by contrast, is an ongoing offense. It starts the moment the principal takes
   possession of the drugs, but then it continues as long as he possesses them.
   And the moment the principal says, “hey, I’ve got some meth,” the aider-
   and-abettor has knowledge of the possession and the opportunity to make the
   relevant legal and moral choice: “Should I help the principal continue
   possessing the meth?”
          Cabello’s contrary reading of Rosemond leads to absurd results.
   Imagine Case 1, where A says to B: “Please drive me to Jorge’s house so I can
   get some meth. I’ll give you $100 for the ride.” Then imagine Case 2, where
   X says to Y: “I just got some meth from Jorge’s house. I’ll give you $100 if
   you drive me around to find a buyer.” Cabello would read Rosemond to
   impose aider-and-abettor liability only on B, and not on Y, because only B had
   foreknowledge of the possession. That’s absurd. The legal and moral choices
   facing B and Y are identical.




                                         14
Case: 21-50083      Document: 00516308591            Page: 15      Date Filed: 05/05/2022




                                      No. 21-50083


                                            B.
          Even if Cabello were correct that Rosemond should be extended to
   § 841, the district court’s failure to do so sua sponte did not constitute plain
   error. As the Supreme Court has explained:
          [A] new rule of law, set forth by an appellate court, cannot
          automatically lead that court to consider all contrary
          determinations by trial courts plainly erroneous. Many such
          new rules . . . concern matters of degree, not kind. And a lower
          court ruling about such matters (say, the nature of a closing
          argument), even if now wrong (in light of the new appellate
          holding), is not necessarily plainly wrong. [Rule 52(b)’s]
          requirement that an error be “plain” means that lower court
          decisions that are questionable but not plainly wrong (at time of trial
          or at time of appeal) fall outside the Rule’s scope.
   Henderson v. United States, 568 U.S. 266, 278 (2013) (emphasis added). Or,
   in our court’s words, though a “defendant need not show that the specific
   factual and legal scenario has been addressed” in a prior case, he “must at
   least show error in the straightforward applications of” existing cases. United
   States v. Vargas-Soto, 700 F.3d 180, 182 (5th Cir. 2012) (quotation omitted).
   And of particular relevance here: “[A]n error is not plain if it requires the
   extension of precedent.” Ibid. (emphasis added); see also United States v. Trejo,
   610 F.3d 308, 319 (5th Cir. 2010) (“An error is not plain under current law if
   a defendant’s theory requires the extension of precedent.” (quotation
   omitted)); United States v. Rodriguez-Flores, 25 F.4th 385, 390 (5th Cir. 2022)
   (holding an error was plain precisely because it was obvious under a
   “straightforward application of” the relevant Supreme Court case, even
   though this court had not addressed the precise issue since the Court’s
   decision (quotation omitted)).
          Cabello’s argument rests, not on “straightforward applications of”
   precedent, but rather on his quest for “the extension of” that precedent.




                                            15
Case: 21-50083        Document: 00516308591              Page: 16       Date Filed: 05/05/2022




                                          No. 21-50083


   Vargas-Soto, 700 F.3d at 182 (quotation omitted). Our precedent says that
   “aiding-and-abetting liability requires knowledge of all elements of the
   underlying crime.” United States v. McDowell, 498 F.3d 308, 315 (5th Cir.
   2007). One of the elements of a 21 U.S.C. § 841(a)(1) offense, of course, is
   possession. See Patino-Prado, 533 F.3d at 309. But we’ve never—at the time
   of Cabello’s trial or after it—extended McDowell to require foreknowledge of
   possession. Performing that extension would be anything but a
   “straightforward application” of the case. See Rodriguez-Flores, 25 F.4th at
   390 (quotation omitted). Likewise, the Supreme Court’s precedent requires
   “advance knowledge of a firearm’s presence” in the 18 U.S.C. § 924(c)
   context. See Rosemond, 572 U.S. at 77–81. And it’s anything but
   “straightforward” to extend that rule to the drastically dissimilar “factual
   and legal scenario” at play in this case under § 841(a)(1). See Vargas-Soto,
   700 F.3d at 182. The trial court did not commit plain error by failing to go
   where neither we nor the Supreme Court has ventured before. 2
           Cabello’s principal counterargument is that we did venture there in
   United States v. Jackson, 526 F.2d 1236 (5th Cir. 1976). Jackson introduced
   one codefendant to another codefendant, with the intent that the pair would
   do a drug deal together. Id. at 1237–38. But Jackson never “exercise[d]
   dominion or control over” the drugs. Id. at 1237. A jury convicted Jackson of



           2
              This conclusion has nothing to do with Henderson’s other holding—that an error
   can be plain “where the law at the time of the trial judge’s decision was neither clearly
   correct nor incorrect, but unsettled.” See 568 U.S. at 274. Henderson dealt with situations
   where an intervening precedent had settled the issue decisively in the defendant’s favor
   between the time of trial and the time of appeal. See ibid. (giving a hypothetical to this
   effect); id. at 269–71 (explaining the issue had become crystal-clear by the time of appeal).
   Here, there’s been no such intervening precedent. So, even if we were to settle the issue in
   Cabello’s favor in this case, the “settling” would be purely prospective. It would not be the
   case that “the question had become settled in the defendant’s favor” by the time of this
   appeal. See id. at 269, 274, 279 (framing the issue in those terms).




                                                16
Case: 21-50083       Document: 00516308591           Page: 17    Date Filed: 05/05/2022




                                      No. 21-50083


   aiding and abetting possession-with-intent under § 841(a)(1). Ibid. This court
   reversed, holding Jackson hadn’t assisted his codefendants’ possession of the
   drugs. Id. at 1238. “There was no participation by Jackson in the possession
   aspect of the transaction on which his conviction of aiding and abetting
   possession with intent to distribute can be sustained.” Ibid. Note that Jackson
   didn’t actually state Cabello’s proposed foreknowledge rule. Nor have we
   ever interpreted Jackson to require foreknowledge of the drug possession.
   The closest Cabello can get is an out-of-circuit case that, in dicta,
   characterized Jackson as resting on the fact “that Jackson did not aid or abet
   his colleague until after the cocaine had come into the co-defendant’s
   possession.” United States v. Bascaro, 742 F.2d 1335, 1364 (11th Cir. 1984),
   overruled on other grounds by United States v. Lewis, 492 F.3d 1219, 1221–22
   (11th Cir. 2007) (en banc). That is far too thin a reed upon which to rest plain
   error.
            If Cabello had objected at trial, he could’ve urged the district court to
   extend Rosemond or Jackson to require foreknowledge for aider-and-abettor
   liability in § 841 cases. But the trial judge’s failure to innovate, imagine, and
   adopt Cabello’s far-reaching proposed extension of precedent sua sponte was
   not even close to plainly wrong. See Henderson, 568 U.S. at 278; Vargas-Soto,
   700 F.3d at 182; Fed. R. Crim. P. 52(b). Much less was it a manifest
   injustice. See Delgado, 672 F.3d at 330.
                                           IV.
            Finally, Cabello argues the district court’s Allen charge coerced the
   jury into convicting him. We (A) explain the operative rules; then we (B) hold
   that Cabello waived his Allen claim.
                                           A.
            Precedent requires us to apply a two-pronged analysis to Allen-charge
   claims. First, we ask “whether any semantic deviation from approved Allen-




                                           17
Case: 21-50083        Document: 00516308591                Page: 18        Date Filed: 05/05/2022




                                           No. 21-50083


   charge language was so prejudicial that it requires reversal.” United States v.
   Andaverde-Tiñoco, 741 F.3d 509, 516 (5th Cir. 2013). Second, even if the
   charge’s wording was permissible, we ask “whether the circumstances
   surrounding the use of the charge were coercive” based on “the totality of
   the circumstances.” Id. at 517 (quotation omitted).
            The first prong—which we call the semantics prong—is squarely
   rooted in Supreme Court precedent. See, e.g., Jenkins v. United States, 380
   U.S. 445, 445–46 (1965) (per curiam) (holding an Allen charge was
   impermissible in a case where the judge told the jury, “[y]ou have got to reach
   a decision in this case”). At most, Cabello raises only a half-hearted challenge
   to the semantics of his Allen charge, 3 so we’ll say nothing more about prong
   one.
           The second prong—which we call the “coercion” prong—is the
   focus of Cabello’s appeal. And our coercion doctrine is, to put it gently, a
   mess. Over the years, we’ve developed a loose totality-of-the-circumstances
   “test” (if you can call it that) for assessing the coerciveness of an Allen
   charge. See United States v. Eghobor, 812 F.3d 352, 359 (5th Cir. 2015)
   (surveying cases and mentioning “[f]actors that weigh against coercion
   include,” then listing the three factors we discuss below). And like so many
   such tests, ours feels a lot like “judging whether a particular line is longer


           3
              Cabello’s blue brief gestures at a semantics challenge. But the district court used
   perfectly ordinary Allen-charge language of the sort we’ve approved time and again. See,
   e.g., United States v. Pace, 10 F.3d 1106, 1122 n.15, 1122–25 (5th Cir. 1993) (quoting a similar
   charge to this one and approving of it); ABS Servs. v. N.Y. Marine & Gen. Ins. Co., 524 F.
   App’x 946, 948–49, 951–52 (5th Cir. 2013) (per curiam) (similar). And in any event,
   Cabello forfeited this argument by failing to explain how or why the language was coercive.
   Rather than offering that explanation, Cabello’s brief merely quotes some of the district
   court’s language, adds italics, and says, “the dissenting jurors understandably buckled.”
   See Blue Br. at 36 (also offering the legal conclusion that “[g]iven the situation, the . . .
   language was coercive”).




                                                 18
Case: 21-50083      Document: 00516308591            Page: 19     Date Filed: 05/05/2022




                                      No. 21-50083


   than a particular rock is heavy.” Bendix Autolite Corp. v. Midwesco Enters.,
   Inc., 486 U.S. 888, 897 (1988) (Scalia, J., concurring in judgment).
          The first two factors are mutually inconsistent. The first one asks
   whether “the charge was . . . given prematurely.” Eghobor, 812 F.3d at 359
   (quotation omitted). The second asks whether “the jurors were . . . required
   to deliberate for an unreasonable length of time before the charge was given.”
   Ibid. (quotation omitted). Put together, these two factors always point in
   opposite directions: If the first factor tips in favor of a finding of coercion, the
   second factor necessarily goes against that same finding. Similarly, if the
   second factor suggests coercion, the first factor necessarily suggests the
   opposite. Or perhaps our cases embrace some Goldilocks principle for timing
   an Allen charge: not too soon, not too late, but just right. Either way, the first
   two factors are hopelessly indeterminate because they either cannot be
   satisfied simultaneously, or they can be—but only under Goldilocksian
   circumstances that are unknowable to a district judge ex ante and
   unreproducible ex post.
          The third factor in our sub-“test” for coercion doesn’t have anything
   to do with what the judge did. Instead, it asks whether “the time lapse
   between the charge and the jury’s decision was . . . unduly short.” Eghobor,
   812 F.3d at 359. What’s the time cut-off? We cannot say. All we can tell a
   hapless district judge contemplating an Allen charge is that we’ll evaluate the
   timing between the charge and a guilty verdict to make sure it’s not “unduly
   short.”
          What’s worse, we cannot explain why the timing between an Allen
   charge and a guilty verdict should matter at all. The idea behind our timing
   factor seems to be that a short turnaround between the Allen charge and a
   guilty verdict suggests the jury felt pressured to convict. But why should we
   assume that a short turnaround increases the likelihood of a conviction? It’s




                                           19
Case: 21-50083     Document: 00516308591            Page: 20   Date Filed: 05/05/2022




                                     No. 21-50083


   no answer to cite cases where the jury convicted after brief deliberations:
   Because the Double Jeopardy Clause prevents the Government from
   appealing acquittals, this court never sees the cases where a jury acquits after
   brief deliberations. That sampling bias means we can’t infer anything from
   the pool of quick-conviction cases that reach our court—and certainly not that
   brevity tends toward conviction. See George L. Priest & Benjamin Klein, The
   Selection of Disputes for Litigation, 13 J. Legal Stud. 1 (1984) (the seminal
   work on this topic).
          And our factors aren’t firmly rooted in Supreme Court holdings,
   either. Start with the fact that not a single Supreme Court case has ever held
   a properly phrased Allen charge unconstitutionally coercive. Cf. Jenkins, 380
   U.S. at 445–46 (holding a charge was coercive “in its context and under all
   the circumstances,” but in a situation where the judge flatly said “[y]ou have
   got to reach a decision in this case” after the jury said it had “insufficient
   evidence” to reach a verdict (quotation omitted)); Allen, 164 U.S. at 501–02
   (discussing only the wording and “substance” of the eponymous Allen
   charge, without discussing the totality of the circumstances at all). So where
   did we get our factors? Well, the third factor—the quick-verdict
   consideration—seems to come from dicta in two Supreme Court decisions.
   See Lowenfield v. Phelps, 484 U.S. 231, 240 (1988) (explaining, “[w]e are
   mindful that the jury returned with its verdict soon after receiving the
   supplemental instruction, and that this suggests the possibility of coercion,”
   but going on to find no coercion); United States v. U.S. Gypsum Co., 438 U.S.
   422, 462 (1978) (noting that “this swift resolution of the issues in the face of
   positive prior indications of hopeless deadlock, at the very least, gives rise to
   serious questions,” but only after discussing and condemning the trial
   judge’s highly unusual decision to meet one-on-one with the jury’s foreman
   off the record). The origin of the first two factors is even murkier; our best
   guess is that they came from out-of-circuit, not Supreme Court, precedents.




                                          20
Case: 21-50083     Document: 00516308591           Page: 21   Date Filed: 05/05/2022




                                    No. 21-50083


   Cf. Eghobor, 812 F.3d at 358–59 (listing the factors and citing to circuit
   precedents whose genealogy doesn’t obviously trace to the Supreme Court).
   But cf. United States v. Fossler, 597 F.2d 478, 484–85 (5th Cir. 1979)
   (ostensibly rooting its analysis in “the Supreme Court’s language in”
   Jenkins, but going on to hold an Allen charge coercive based on a free-floating
   review that seems based more in out-of-circuit precedents than anything the
   Supreme Court did).
          So our three factors are internally inconsistent and empirically
   questionable—and they’re largely homegrown rather than grounded in
   Supreme Court precedent. At least they bring a measure of determinacy to a
   “coercion” inquiry that might otherwise be totally unguided.
          Except they don’t even do that. Instead of limiting ourselves to our
   three coercion factors, our court has repeatedly looked beyond them to
   various other considerations. For example, in United States v. Betancourt, we
   approved an Allen charge—but not without noting the jury had had “a long
   day” and that it “did not return its verdict until 10:23 o’clock of a stormy
   night.” 427 F.2d 851, 854 (5th Cir. 1970). In United States v. Bottom, we
   reached the same result and mentioned that: “The time of the day was not
   late. The day was not Friday or the day before a holiday. The weather was
   not alleged to be inclement.” 638 F.2d 781, 788 (5th Cir. Unit B Mar. 1981).
   And in Andaverde-Tiñoco, among other points, we discussed the time of the
   day the charge was given, the day of the week, the weather, and even whether
   the jury had decided to skip lunch before convicting. See 741 F.3d at 517–18.
   To be sure, our court must address arguments raised on appeal—even
   meritless ones. But how our court handles these arguments is telling. Rather
   than holding that defendants need to fit their arguments into our three-factor
   test—flawed though it may be—our court has repeatedly intimated that our
   three factors are not exhaustive. It’s no wonder defendants keep making
   weather-, calendar-, and lunch-based arguments in our court.



                                         21
Case: 21-50083      Document: 00516308591            Page: 22    Date Filed: 05/05/2022




                                      No. 21-50083


          Assessing the state of precedent in this area in 2010, Justice Alito
   concluded: “About all that can be said is that coercive instructions are
   unconstitutional, coerciveness must be judged on the totality of the
   circumstances, and the facts of Lowenfield (polling a deadlocked jury and
   reading a slightly modified Allen charge) were not unconstitutionally
   coercive.” Wong v. Smith, 562 U.S. 1021, 1023 (2010) (Alito, J., dissenting
   from denial of certiorari). Or, to put a finer point on it, our instructions are as
   follows: “Don’t jump the gun on the Allen charge—the jurors might feel like
   you’re rushing them. But don’t be too cautious before giving the charge—
   the jurors might feel like you’re icing them. Beware of Allen charges that spur
   the jury to convict quickly—but you can ignore those that spur the jury to
   acquit quickly. One last thing: Make sure to double-check the calendar, the
   weather forecast, and the juror’s lunch options—you never know what might
   be relevant on appeal.”
                                           B.
          We need not consider Cabello’s coercion challenge to his Allen charge
   because he waived it.
          Longstanding precedent distinguishes between forfeiture of a right
   and waiver of it. Forfeiture is the “failure to make the timely assertion of a
   right.” United States v. Olano, 507 U.S. 725, 733 (1993). Waiver, in contrast,
   “is the intentional relinquishment or abandonment of a known right.” Ibid.
   (quotation omitted). That distinction matters because “[p]lain-error review
   is available only for forfeitures—not waivers.” Sanchez-Hernandez, 931 F.3d
   at 411 n.2; see also United States v. Aparicio, 963 F.3d 470, 473 (5th Cir. 2020)
   (“To prevail on plain-error review, Aparicio must show (1) an error that has
   not been affirmatively waived, (2) that is clear or obvious, and (3) that affected
   his substantial rights.” (emphasis added)). This distinction is as old as Olano
   itself, where the Court explained that “[d]eviation from a legal rule is ‘error’




                                           22
Case: 21-50083     Document: 00516308591            Page: 23   Date Filed: 05/05/2022




                                     No. 21-50083


   [for plain-error purposes] unless the rule has been waived.” 507 U.S. at 732–33
   (emphasis added); see also ibid. (going on to give waiver of the right to a trial
   as an example). That means a defendant who merely fails to object at trial
   gets plain-error review—but a defendant who waives a right at trial can’t play
   take-backs on appeal.
          Cabello waived his Allen-charge claim. The district judge suggested
   giving the charge in the evening of the jury’s first day of deliberations. The
   prosecutor hinted that it might be best to hold off until the next morning. It
   was Cabello’s own attorney who said: “Do it tonight. They’re here.” The
   judge, playing it safe, then gave him an out by asking, “any objection?” The
   defense’s answer was unambiguous: “No, sir.” That conversation was an
   “intentional relinquishment or abandonment” of any right not to have an
   Allen charge given at that time. See Olano, 507 U.S. at 733 (quotation
   omitted). Cabello can’t ask the court to give an Allen charge at a given time,
   get his wish, and then fault the court for doing exactly what he asked it to do.
   Cf. New York v. Hill, 528 U.S. 110, 113, 118 (2000) (holding a defendant
   waived even when his defense counsel merely said, “[t]hat will be fine, Your
   Honor,” and explaining waiver doesn’t require “affirmative conduct” over
   and above that (quotation omitted)).
          True, Cabello’s waiver happened by way of counsel. But as a general
   rule, because counsel is the defendant’s agent, the defendant “must accept
   the consequences of the lawyer’s decision[s].” Taylor v. Illinois, 484 U.S.
   400, 418 (1988); see also ibid. (going on to explain that “[t]he adversary
   process could not function effectively if every tactical decision required client
   approval”). That’s true even when counsel’s “tactical decision” ends up
   impacting a defendant’s constitutional rights, as long as the decision was not
   so wrong as to amount to ineffective assistance of counsel. See ibid.; Peretz v.
   United States, 501 U.S. 923, 936 (1991) (“[T]he most basic rights of criminal
   defendants are . . . subject to waiver.”). Thus, in Taylor, the Court upheld a



                                          23
Case: 21-50083     Document: 00516308591            Page: 24   Date Filed: 05/05/2022




                                     No. 21-50083


   trial court’s exclusion of a witness—even though the exclusion was a
   sanction for the defense attorney’s failure to disclose the witness. See 484
   U.S. at 401–02. Neither the Sixth Amendment’s right to present witnesses,
   see id. at 409, nor the fact that the defendant himself hadn’t made the culpable
   decision, see id. at 417–18, changed that result. See also id. at 418 (explaining
   this same rule applies to “the lawyer’s decision to forgo cross-examination,
   to decide not to put certain witnesses on the stand, or to decide not to disclose
   the identity of certain witnesses in advance of trial”).
          Cabello, like the defendant in Taylor, must live with the decision his
   attorney made. Whether to request an Allen charge at any given moment is a
   tactical decision, akin to the decisions “to forgo cross-examination, to decide
   not to put certain witnesses on the stand, or to decide not to disclose the
   identity of certain witnesses in advance of trial.” See ibid.; see also Hill, 528
   U.S. at 111, 115 (holding that a defendant was bound by his counsel’s
   agreement to a trial date and explaining that “[s]cheduling matters are plainly
   among those for which agreement by counsel generally controls”). Cabello
   does not argue that his attorney rendered ineffective assistance by requesting
   the charge. Nor does he suggest that the timing of an Allen charge is one of
   the “basic trial choices [that] are so important that an attorney must seek the
   client’s consent in order to waive the right.” Gonzalez v. United States, 553
   U.S. 242, 250 (2008). Accordingly, Cabello must live with the choice that his
   attorney made on his behalf.
          It makes no difference that the Government didn’t raise the waiver
   argument in its brief. As this court has explained, “the government cannot
   waive the proper interpretation of Rule 52.” Sanchez-Hernandez, 931 F.3d at
   411 (applying that rule to explain why it didn’t matter that the Government
   “concede[d] the first two prongs” of the plain-error analysis). “When an
   issue or claim is properly before the court, the court is not limited to the
   particular legal theories advanced by the parties, but rather retains the



                                          24
Case: 21-50083       Document: 00516308591       Page: 25   Date Filed: 05/05/2022




                                  No. 21-50083


   independent power to identify and apply the proper construction of
   governing law.” Kamen v. Kemper Fin. Servs., 500 U.S. 90, 99 (1991). Here,
   both parties ask us to apply Rule 52 and plain error. But we cannot do so
   where the defendant waived his claim in the district court. See Olano, 507
   U.S. at 732–33.
         AFFIRMED.




                                       25